Title: From Thomas Jefferson to Bernard Peyton, 27 March 1826
From: Jefferson, Thomas
To: Peyton, Bernard

Dear Sir  Monticello Mar. 27. 26.Some boxes of philosophical apparatus are arrived at Richmond for the University in the care of Messrs Warwicks. a paper is sent me to be signed entirely unconformable to the facts of the case, the awkwardness of which perhaps you can relieve by verbal explanations. I therefore trouble you with the papers open, to be perused, delivered and accomodated. The boxes must come indispensably by water, and protected from wetMy neighborhood debts oblige me to draw on you this day for 100.D. in favor of Jacobs & Raphael.Jefferson will start for Richmond and on his tour  by the stage of the day after tomorrow. Affectly yoursTh: J